DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
Claims 24-26, 32-33 and 36-37 have been canceled, claims 39-40 are newly added, claim 1-21 and 23 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 22, 27-31, 34-35 and 38-40 have been considered on the merits. All arguments have been fully considered. 

Claim Objections
Claims 22 and 40 are objected to because of the following informalities:  
The term “serum-free medium” in line 3 of claim 1 would be proper as “a serum-free medium”, instead.
The term “a histone deacetylase (HDAC) inhibitors” in line 2, claim 40 would be proper as “a histone deacetylase (HDAC) inhibitor”, instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27-31, 34-35 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 discloses a step of introducing a candidate drug to hFL-HCC cells; a step of culturing the hFL-HCC cells in [a] serum-free medium to form spheroids or organoids; and a step of monitoring an effect of the candidate drug on the hFL-HCC spheroids or organoids. The claims are understood that hFL-HCC cells are first contact to a candidate drug, and then the hFL-HCC cells in a serum-free medium are cultured to form spheroids or organoids. It is not clear if the candidate drug is for affecting the formation of spheroids or organoids or the candidate drug is supposed to be introduced to the cultured hFL-HCC. According to the instant specification, the candidate drugs are introduced to the “cultured” hFL-HCC in the form of monolayer, hydrogels, spheroids or organoids. There is no disclosure that the introducing a candidate drug to hFL-HCC and then culturing the cells in a serum-free medium to form spheroids or organoids. Clarification is required.  

Claim 40 discloses the wherein clause such that [the] growth of the FL-HCC spheroids is suppressed by treatment with a histone deacetylase inhibitors or a hedgehog signaling pathway inhibitor. It is not clear if this is an active step to be carried out for the method of screening a candidate drug or the HDAC inhibitor and/or hedgehog signaling pathway inhibitors are the candidate drugs for the method of screening a candidate drug. Clarification is required. If this is an active step required for the claimed method, applicant is advised to amend the claim to disclose the treatment as an active step (e.g. “treating the FL-HCC with a HDAC inhibitor or a hedgehog signaling pathway inhibitor to inhibit the growth of the FL-HCC spheroids”). If the limitation is directed to the candidate drug for inhibiting the growth of the hFL-HCC, applicant is advised to amend the claim, for example, “… wherein the candidate drug for inhibiting the growth of the FL-HCC spheroids includes a histone deacetylase (HDAC) inhibitor or a hedgehog signaling pathway inhibitor.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 22, 27-31, 34-35 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment to claim 22 has changed the scope of the instant invention. Claim 22 discloses a method for drug screening comprising a step of introducing a candidate drug to hFL-HCC, a step of culturing hFL-HCC in a serum-free medium to form spheroids or organoids, and a step of monitoring an effect of the candidate drug on the hFL-HCC spheroids or organoids.
The scope of the instant inventions is different from the previous claims such that the candidate drug is introduced to hFL-HCC first, presumably in a monolayer culture, and then the cells are cultured to form spheroids or organoids, and then the effect of the candidate drug, if any, on the hFL-HCC spheroids or organoids. The instant specification discloses that the step of introducing a candidate drug is to the “cultured hFL-HCC cells that are in the form of monolayers, hydrogels, spheroids, or organoids”. Thus, the hFL-HCC in the form of spheroids or organoids, which appears to be carried out in a serum-free medium, is performed first and then the candidate drug is introduced to the hFL-HCC spheroids or organoids. There is no disclosure in the instant specification for the claimed sequence of steps: introducing the candidate drug first, and 
Therefore, the instant amendment would introduce new matter to the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 27-31, 34-35 and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) recite(s) a method for drug screening comprising a step of introducing a candidate drug to human fibrolamellar hepatocellular carcinoma cells (hFL-HCCs) in the form of spheroids or organoids, and a step of monitoring an effect of the candidate drug on the cells in vitro. The step of monitoring the effect of the candidate drug to the cells can be performed mentally and therefore is directed to an abstract idea. According to the 2019 PEG, mental processes belongs to the groupings of subject matter that is directed to the abstract idea.  
This judicial exception is not integrated into a practical application because there is no disclosure of the judicial exception being applied to any practical application. It is noted that the additional element, i.e. a step of introducing a candidate drug to hFL-HCCs, and culturing the hFL-HCC cells in a serum-free medium to form spheroids or organoids (claim 22) or the limitations disclosed in the dependent claims (claims 27-31, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of introducing a candidate drug to hFL-HCCs in a various format including spheroids or organoids known in the art does not add significantly more to the judicial exception. The step does not require any unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. It is well known in the art that cancer/tumor cells can be cultured in the form of spheroids or organoids (for example, see Villasante et al.), the hFL-HCC cell is known in the art, and the step of incubating a candidate drug with a cancer cell is also a well-known drug screening technique in vitro (see Villasante et al.). 
Based on the above analyses, it is concluded that the instant claims are directed to a patentably ineligible subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 22, 27-31 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (2013, Hepatology; IDS ref.) in view of Villasante et al. (2015, Expert Opin. Drug Discov.; of record), Cao et al. (2011, BMC Gastroenterology; of record) and Yang et al. (2011, Semin. Cancer Biol.; of record) in light of Xu et al. (2014, Human Molecular Genetics; IDS ref.)
Oikawa et al. teach a transplantable human tumor line of FL-HCC cultured on 96-well plates (a tissue culture plastic), and treated with 5-fluorouracil (5-FU) and cell proliferation (growth) was evaluated (p.1470, 2nd col.; Materials and Methods: Cell proliferation and Chemoresistance Assays; p.1471, 2nd col., SALL4 Expression in Human Liver Cancers). The hFL-HCC cells of Oikawa et al. are derived from liver cancer, and thus meet the limitation of claim 27. 
Oikawa et al. do not teach a step of culturing hFL-HCC in a serum-free medium to form spheroids or organoids (claims 22 and 39). 
Villasante et al. teach tissue-engineered models of human tumors utilized in cancer research including drug screening, and a 3D tissue model of the human tumor cells forming multicellular tumor spheroids and tumor organoids (p.1-2, Introduction; p.4, 3.1 Multicellular tumor spheroids and tumor organoids). 
It would have been obvious to a person skilled in the art to culture hFL-HCC of Oikawa et al. as spheroids or organoids because it is well known in the art that tumor cells can be cultured as spheroids or organoids as a 3D model as taught by Villasante et al. and Villasante et al. teach that compared to 2D model (a monolayer culture), the 3D tumor models recapitulate some features of the tumor environment while enabling control of environmental factors and measurement of cell response (p.2, Introduction, rd para.). Vilasante et al. teach that the use of 3D tumor models in the microenvironment that can be both inhibit and facilitate tumor growth and metastasis (p.4, 2nd full paragraph). Thus, one skilled in the art would recognize the benefit of using a 3D model including spheroids and/or organoids for screening a drug to affect the growth/proliferation of hFL-HCC taught by Oikawa et al., and would try to generate a 3D spheroids or organoids of hFL-HCC for the method of Oikawa et al. with a reasonable expectation of success.
Regarding the use of serum-free medium (claim 22), Oikawa et al. in view of Vilasante et al. do not teach the limitation.
Cao et al. teach a method of culturing human hepatoma cell lines (hepatocellular carcinoma lines) in a serum-free DMEM/F12 medium for sphere culture (p.2, Methods: Cell lines and sphere culture).
It would have been obvious to a person skilled in the art to use a serum-free medium for the formation of spheroids and/or organoids of hFL-HCC taught by Oikawa et al. in view of Vilasante et al. with a reasonable expectation of success.
Regarding the hFL-HCC cells in the form of organoids comprising mesenchymal cells (claim 28) or precursors to stellate cells, endothelial cells, stromal cells or pericytes (claim 38), Oikawa et al. do not teach the limitation. 
Villasante et al. teach that the roles of microenvironment in tumor development and the surrounding cells including osteoblasts, osteoclasts, fibroblasts and human mesenchymal stem cells (hMSC) all play essential roles in primary tumor growth and metastasis (p. 3, 2. The tissue context), and introducing key elements of the tumor microenvironment such as three dimensionality, interactions between the tumor cells, 
Furthermore, Yang et al. teach that cross-talk between tumor cells and the surrounding peri-tumoral stroma is a key modulator of the processes of hepatocarcinogenesis, epithelial-mesenchymal transition (EMT), tumor invasion and metastasis, and the major cellular components include hepatic stellate cells, fibroblasts, immune and endothelial cells, and the role of the tumor microenvironment in pathogenesis of HCC (see Abstract). Thus, one skilled in the art would recognize the importance of using cellular components of the tumor microenvironment in producing a 3D model of tumor including hFL-HCC.
It would therefore have been obvious to a person skilled in the art to produce organoids of hFL-HCC with stromal/mesenchymal cells including hMSC as taught by Villasante et al. to recapitulate key features of the tumor microenvironment in the organoids of hFL-HCC with a reasonable expectation of success. 
Regarding claim 29-31 directed to the fusion transcript DNAJB1-PRKACA (claim 29) or overexpressing markers relative to a control (claims 30-31), Oikawa et al. do not particularly teach the limitation. However, it is considered that these are inherent property of hFL-HCC cells because Xu et al. teach that genomic analysis of FL-HCC identified DNAJB1-PRKACA fusion transcript (see abstract), and a significant upregulated genes including PCSK1 over neural or neuroendocrine cells (p.51, 2nd col., 2nd full para.; Fig. 1). It is submitted that pancreatic cells including pancreatic endocrine cells (e.g. islet cells) as claimed are considered as neuroendocrine cells. Thus, it is 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (supra) in view of Villasante et al. (supra), Cao et al. (supra), Yang et al. (supra) and Xu et al. (supra) as applied to claims 22, 27-31 and 38-39 above, and further in view of Turner et al. (US 2008/0248570; of record).
Regarding claims 34-35 directed to the hFL-HCC cells being cultured in Kubota’s Medium; or the serum-free medium containing hyaluronans, Oikawa et al. in view of Villasante et al., Cao et al., Yang et al. and Xu et al. do not teach the limitation.
Turner et al. teach that Kubota’s Medium is designed for stem/progenitor cells and utilized for culturing hepatic stem cells (para. [0033]), and hyaluronans in combination with the serum-free Kubota’s medium render the hepatic stem cells or hepatoblasts stable and facilitate survival and self-replication of hepatic stem cells and hepatoblasts (para. [0033], [0036]). Turner et al. also teach a spheroid culture using serum-free medium and hyaluronan (paras. [0015], [0056]-[0057]).
It would have been obvious to a person skilled in the art to use a serum-free medium such as Kubota’s Medium along with hyaluronans as taught by Cao et al. and Turner et al. for the culturing of spheroids/organoids of hFL-HCC in the method of Oikawa et al. in view of Villasante et al., Xu et al. and Yang et al. with a reasonable expectation of success.
. 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (supra) in view of Villasante et al. (supra), Cao et al. (supra), Yang et al. (supra) and Xu et al. (supra) as applied to claims 22, 27-31 and 38-39 above, and further in view of Zhang et al. (2012, Hepatology) and Subbiah et al. (2013, J. Clin. Oncol.; Abstract).
Regarding claim 40, the wherein clause is interpreted as a property of the cells such that growth of the FL-HCC spheroids can be suppressed by HDAC inhibitor or a hedgehog signaling pathway, but not required for the method as an active step.
Even if the limitation is interpreted as the HDAC inhibitor being a candidate drug for inhibiting the growth of the hFL-HCC, and thus introduced to the hFL-HCC as an active step, it is known in the art that the HDAC inhibitor such as SAHA or vorinostat is used for inhibiting growth of hepatocellular carcinoma according to Zhang et al. (abstract) or fibrolamellar hepatocellular carcinoma according to Subbiah et al. (abstract), respectively.
It would have been obvious to a person skilled in the art to use a HDAC inhibitor such as SAHA or vorinostat in the method of Oikawa et al. in view of Vilasante et al. and Cao et al. as a candidate drug that inhibit the proliferation of FL-HCC to be screened with a reasonable expectation of success.
The effect of the HDAC inhibitor as inhibiting the growth of hFL-HCC is considered an inherent property and the method of combined teachings of Oikawa et al. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the claim rejection under 35 USC §101, applicant merely stated that the claims recite the tangible step of culturing the hFL-HCC cells in a serum-free medium to form spheroids or organoids, which integrates into a practical application of the drug screening. The argument is not persuasive. The claims disclose a step of “monitoring” an effect of the hFL-HCC cells when a candidate drug is introduced to the cells. This step is clearly directed to an abstract idea, a judicial exception. The step of culturing the hFL-HCC cells in the serum-free medium to form spheroids or organoids does not integrate the judicial exception into a practical application of the judicial exception as discussed in the claim rejection above. Applicant is advised to disclose a specific step that can integrate the claimed method into a practical application, for example, a step of using the monitored drug for a specific purpose.
Regarding the claim rejection under 35 USC §103, the new limitation (i.e. culturing in a serum-free medium) necessitated a new ground of rejection. In addition, new claims, particularly claim 40, necessitated a new rejection as presented above.


Conclusion
No claim is allowed. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAEYOON KIM/Primary Examiner, Art Unit 1632